Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The elements of claim 1 in the present application comprising; an air pump, air tank, and electricity generator in conjunction with a hinged sub-frame were not reasonably met in light of the prior art as one of ordinary skill.
The reference of Kim (KR 1020060063024 – provided by the applicant) provides for an electrically powered bicycle with air pumping means, however this reference fails to disclose a method of pumping via a rotating sub-frame.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pneumatics for bicycles and the like are cited on the attached PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611                                                                                                                                                                                                        
/M.A.H./Examiner, Art Unit 3611